Dear Representative Larry Rice,
¶ 0 This office has received your letter asking for an official Attorney General Opinion in which you ask, in effect, the following question:
May non-licensed individuals perform work upon the fittings ofprocess piping installed in gas plants or gas fired electricalgenerating powerhouses and used for the treatment, synthesis, ormodification of any liquid, substance or material?
¶ 1 Your question relates to the Oklahoma Mechanical Licensing Act (59 Ohio St. 1850.1-59 Ohio St. 1860 (1991-1999)). The Act authorizes and requires the Oklahoma Department of Health to "adopt standards for mechanical work, by reference, published by a recognized code, . . . establish minimum standards of mechanical installations in this state," license qualified individuals as mechanical contractors and journeymen, and promulgate rules to enforce the Act. 59 Ohio St. 1850.3, 59 O.S.1850.7 (1991).
¶ 2 Under the Act, "no person, on behalf of himself or of a mechanical firm, shall engage or offer to engage in . . . any mechanical work as a journeyman or contractor who does not possess a valid and appropriate license from the Department. No business entity shall act as a mechanical firm unless a contractor is associated with and responsible for all mechanical work of such entity." 59 Ohio St. 1850.7 (1991) (emphasis added). Pursuant to this regulatory scheme, all authorized mechanical work in Oklahoma is to be furnished and supervised by "mechanical contractors" and performed by "mechanical journeymen" qualified and licensed by the Department, unless otherwise exempt under the Act or rules. The Act and rules define "mechanical work" as follows:
  "The installation, maintenance, repair, or renovation, in whole or in part, of any heating system, cooling system, mechanical refrigeration system or ventilation system or any equipment or piping carrying chilled water, air for ventilation purposes, or natural gas, or the installation, maintenance, repair, or renovation of process piping used to carry any liquid, substance, or material, including steam and hot water used for space heating purposes not under the jurisdiction of the Department of Labor other than minor repairs to such systems.
See 59 Ohio St. 1850.2(11) (1999); see also OAC 310:290-1-2
(Supp. 1999).
¶ 3 The Department has interpreted, by rule, "process piping" to mean; "all pipe-fitting within or adjacent to any building, structure, or conveyance for the conduction of hydronic fluids or gasses utilized in all air conditioning systems, heating systems, refrigeration systems, or the piping used in the treatment, synthesis, or modification of any liquid, substance or material." OAC 310:290-1-2 (Supp. 1999). Thus, the work assumed in your question is "mechanical work" under the Act and rules of the Department, and unless there is an applicable exemption, individuals not licensed by the Department are prohibited in this State from performing mechanical work upon the fittings of process piping. See 59 Ohio St. 1850.7 (1991).
¶ 4 Two statutory exemptions are germane to your question:
  "C. The licensing requirements of the Mechanical Licensing Act shall not apply to public utilities, public service corporations, intrastate gas pipeline companies, gas gathering pipeline companies, gas processing companies, rural electric associations, or municipal utilities and their subsidiaries during work on their own facilities or during the performance of energy audits, operational inspections, minor maintenance, or minor repairs for their customers or on their own equipment.
  "D. The licensing requirements of the Mechanical Licensing Act shall not apply to employees of chemical plants, gas processing plants, and petroleum refineries during work on their own facilities or during the performance of operational inspections, mechanical work, maintenance, or repairs on their own equipment, the performance of which does not violate any manufacturer specification or compromise any health or safety standards and practices in accordance with state and federal regulations."
See 59 Ohio St. 1850.10 (1999).
¶ 5 It is observed here, that these exemptions relate only to the licensing requirements of the Act for mechanical contractors and journeymen. These exemptions do not alter the minimum standards for mechanical installations nor the recognized code for mechanical work adopted, by reference, for this State by the Department. See 59 Ohio St. 1850.3(2), 59 Ohio St. 1850.3(3) (1991).
¶ 6 Therefore, as to your question, individuals not licensed by the Department as mechanical contractors or mechanical journeymen are prohibited by the Mechanical Licensing Act from performing mechanical work upon the fittings of process piping used for the treatment, synthesis, or modification of any liquid, substance or material, unless an exemption applies under the Act or rules of the Department. See 59 Ohio St. 1850.7 (1991); OAC 310:290-1-3(a) (1996). However, if gas plants or gas fired electrical generating powerhouses are owned by public utilities, public service corporations, intrastate gas pipeline companies, gas gathering pipeline companies, gas processing companies, rural electric associations, or municipal utilities, a license is not required under the Act for mechanical work performed on such entities' own facilities. See 59 Ohio St. 1850.10(C) (1999). Further, if mechanical work is to be performed by "employees of chemical plants, gas processing plants, or petroleum refineries . . . on their own facilities," a license under the Act is not required.Id. 59 Ohio St. 1850.10(D).
¶ 7 It is, therefore, the official Opinion of the AttorneyGeneral that:
1. Pursuant to the Mechanical Licensing Act, individuals notlicensed by the Department of Health as mechanical contractors ormechanical journeymen are prohibited from performing mechanicalwork, as defined in the Aet, upon the fittings of process pipingused for the treatment, synthesis, or modification of any liquid,substance or material, unless an exemption applies under the Aetor rules of the Department of Health. See 59 Ohio St. 1850.3(1991); 59 Ohio St. 1850.2(11) (1999); 59 Ohio St. 1850.10(1999); OAC 310:290-1-2 (Supp. 1999); OAC 310:290-1-3(a)(1996).
2. Under the Mechanical Licensing Act, neither a license as amechanical contractor nor as a mechanical journeyman is requiredfor mechanical work, as defined in the Act, performed at gasplants or gas fired electrical generating powerhouses owned bypublic utilities, public service corporations, intrastate gaspipeline companies, gas gathering pipeline companies, gasprocessing companies, rural electric associations, or municipalutilities. See 59 Ohio St. 1850.2(11) (1991); 59 O.S.1850.10(C) (1999); OAC 310:290-1-3(a) (1996); OAC 310:290-1-2(1999).
3. If gas plants or gas fired electrical generatingpowerhouses are construed to be chemical plants, gas processingplants, or petroleum refineries, then under the MechanicalLicensing Act, neither a license as a mechanical contractor noras a mechanical journeyman is required for mechanical work, asdefined in the Act, performed by the entities' employees on theirown facilities. See 59 Ohio St. 1850.2(11) (1991); 59 O.S.1850.10(D) (1999); OAC 310:290-1-3(a) (1996); OAC 310:290-1-2(Supp. 1999).
4. The minimum standards for mechanical installations and therecognized code for mechanical work adopted, by reference, forthis State by the Department of Health are not altered, eventhough there are situations which exempt certain mechanical workfrom the licensing requirements of the Mechanical Licensing Act.See 59 Ohio St. 1850.3 (1991); 59 Ohio St. 1850.10 (1999).
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JOHN CRITTENDEN ASSISTANT ATTORNEY GENERAL